—Appeal from a judgment of the Supreme Court (Feldstein, J.), entered February 17, 2009 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding seeking, among other things, to annul and expunge from his institutional record a tier II disciplinary determination that found him guilty of interfering with an employee and refusing a direct order. Supreme Court dismissed the petition, prompting this appeal. The Attorney General has informed this Court that, during the pendency of this appeal, the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. To the extent that petitioner seeks to be restored to the status he enjoyed prior to the disciplinary hearing, “inmates have no statutory or constitutional right to their prior housing or programming status” (Matter of Jackson v Coughlin, 199 AD2d 704 [1993]; accord Matter of Grant v Fischer, 63 AD3d 1398, 1399 [2009]). Accordingly, inasmuch as petitioner has received all the relief to which he is entitled, the appeal is dismissed as *1074moot (see Matter of Hinds v Venettozzi, 64 AD3d 1095, 1096 [2009]).
Cardona, P.J., Peters, Rose, Kavanagh and McCarthy, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.